Case 16-21255          Doc 339   Filed 12/06/19    Entered 12/06/19 14:07:28          Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION

 IN RE:                                              )      CHAPTER 7
                                                     )
                                                     )      CASE NO. 16-21255 (JJT)
 THE CENTRAL CONNECTICUT                             )
 COOPERATIVE FARMERS                                 )
 ASSOCIATION,                                        )
                                                     )
                   DEBTOR.                           )
                                                     )
 BONNIE C. MANGAN, Chapter 7 Trustee for             )
 THE CENTRAL CONNECTICUT                             )
 COOPERATIVE FARMERS ASSOCIATION,                    )
                                                     )
          Plaintiff,                                 )
                                                     )      RE: ECF No. 333
              v.                                     )
                                                     )
 BOISSELLE, MORTON & ASSOCIATES, LLP                 )
 D/B/A BOISSELLE, MORTON, &                          )
 WOLKOWICZ LLP,                                      )
                                                     )
       Defendant.                                    )
 _________________________________________

   ORDER GRANTING MOTION TO APPROVE SETTLEMENT AGREEMENT
  BETWEEN BONNIE C. MANGAN, CHAPTER 7 TRUSTEE, AND BOISSELLE,
MORTON & ASSOCIATES, LLP D/B/A BOISSELLE, MORTON & WOLKOWICZ LLP

       Upon the Motion to Approve Settlement Agreement Between Bonnie C. Mangan (the

“Trustee”), Chapter 7 Trustee, and Boisselle, Morton & Associates, LLP d/b/a Boisselle,

Morton & Wolkowicz LLP (the “Defendant”) (the “Motion”, ECF No. 333), due and adequate

notice having been made, and upon further consideration by the Court, it is hereby:

       ORDERED that, the Motion is hereby granted; and it is further

       ORDERED that, counsel to the Defendant shall turnover to the Trustee settlement funds

paid by the Defendant, totaling $7,525.00 (the “Settlement Amount”) within five (5) calendar
Case 16-21255        Doc 339      Filed 12/06/19      Entered 12/06/19 14:07:28         Page 2 of 2



days of the entry of this Order, in full and final satisfaction of any claim the Estate may have

against the Defendant concerning transfers of property of The Central Connecticut Cooperative

Farmers Association to the Defendant; and it is further

        ORDERED that, effective upon entry of this Order, Trustee, acting on behalf of the

Estate of The Central Connecticut Cooperative Farmers Association, and the Defendant, are

deemed to have released one another, from any and all claims, whether known or unknown, that

either could assert against the other from the beginning of time through the date of the Motion

concerning any avoidance claims that were asserted, or could have been asserted, under Chapter

5 of the Bankruptcy Code, including a waiver of the Defendant’s distribution from the Debtor’s

estate as an unsecured creditor, although this release does not include any potential

administrative claims the Defendant may or may not have, and does not prohibit the Defendant

from filing an Application for an Administrative Claim in this proceeding, nor does it prohibit

the Trustee from objecting to any such application, if filed ; and it is further

        ORDERED that, effective upon entry of this Order and the closing, this adversary

proceeding shall be deemed dismissed, with prejudice, with each party to bear its own costs; and

it is further

        ORDERED that the United States Bankruptcy Court for the District of Connecticut shall

retain jurisdiction to enforce the Settlement, notwithstanding the closure or dismissal of the

Debtor’s bankruptcy case.

                                     Dated at Hartford, Connecticut this 6th day of December, 2019.




                                                  2
